                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

DENISE NELSON,                                   )              CASE NO. 8:20-cv-14
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )                     ORDER
                                                 )
ETHICON, INC. and                                )
JOHNSON & JOHNSON,                               )
                                                 )
               Defendants.                       )

       THIS MATTER is before the Court on Defendants’ Motion for Withdrawal of Counsel

regarding Molly E. Flynn, Melissa A. Merk, and Rebecca L. Trela of the law firm Drinker Biddle

& Reath (Filing No. 69). The Court finds that the Motion should be granted. Accordingly,

       IT IS ORDERED that the Motion for Withdrawal of Counsel (Filing No. 69) is granted.

Molly E. Flynn, Melissa A. Merk, and Rebecca L. Trela are deemed withdrawn as counsel for

Ethicon, Inc., and Johnson & Johnson and shall no longer receive electronic notice in this case.

       DATED this 27th day of January, 2020.



                                                     BY THE COURT:


                                                     s./Michael D. Nelson
                                                     United States Magistrate Judge




                                                1
